IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                   Assigned on Briefs May 25, 2001

                        STEFAN OLARU v. JOHN COOPER, ET AL.

                         Appeal from the Circuit Court for Hamilton County
                              No. 98C2148     Samuel H. Payne, Judge

                                            FILED JULY 25, 2001

                                       No. E2001-00243-COA-R3-CV


This case arises out of an automobile accident. The plaintiff, Stefan Olaru, brought a personal injury
action against John Cooper, the driver of the other vehicle involved in the accident. The plaintiff
also sued Roberts Express, Inc., from whom the plaintiff had leased the 1995 GMC van involved in
the accident. Roberts was sued for medical expenses, lost wages, and disability benefits under
Personal Injury Protection (“PIP”) insurance coverage provided to him by Roberts.1 By way of a
special verdict, the jury found the plaintiff 60% at fault for the accident; assessed Cooper with the
remaining 40% of fault; and determined that the plaintiff had not suffered any injuries as a result of
the accident, thereby precluding the plaintiff’s recovery under his PIP insurance coverage. The
plaintiff appeals, arguing one issue, i.e., that the jury’s verdict is contrary to the evidence. We
affirm.

              Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                  Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HOUSTON M. GODDARD ,
P.J., and D. MICHAEL SWINEY, J., joined.

Steven D. Brown, Chattanooga, Tennessee, for the appellant, Stefan Olaru.

Steven W. Keyt, Chattanooga, Tennessee, for the appellee, John Cooper.

Odile F. Spurlock, Chattanooga, Tennessee, for the appellee, Roberts Express, Inc.




         1
           The coverage and the plaintiff’s cause of action against Roberts apparently arises under Michigan law. Since
the plaintiff pursued his claim in Tennessee, the stand ard of appellate review o f a Tennessee jury verdict ap plies.
                                          MEMORANDUM OPINION2

         Our standard of review of a jury verdict approved by a trial judge is well settled; “in
reviewing a judgment based upon a jury verdict the appellate courts are not at liberty to weigh the
evidence to decide where the preponderance lies, but are limited to determining whether there is
material evidence to support the verdict.” Electric Power Bd. of Chattanooga v. St. Joseph
Structural Valley Steel Corp., 691 S.W.2d 522, 526 (Tenn. 1985). Accordingly, we are “required
to take the strongest legitimate view of all of the evidence in favor of the verdict, to assume the truth
of all that tends to support it, allowing all reasonable inferences to sustain the verdict, and to discard
all to the contrary.” Id.

        In this case, the jury was required (1) to allocate fault between the plaintiff and Cooper, and
(2) to determine whether the plaintiff suffered “serious impairment of bodily functions” under the
terms of the PIP insurance coverage. The jury allocated 60% of the fault to the plaintiff and
determined that the injuries claimed by him were not sustained as a result of the accident. Upon
review of the record, we find that there is material evidence to support the jury’s verdict. The issues
presented to the jury were sharply disputed at trial. “Reconciling apparently conflicting testimony
and evaluating the witnesses’ credibility are, in the first instance, the jury’s responsibilities.”
Grissom v. Metropolitan Gov’t of Nashville, Davidson County, 817 S.W.2d 679, 683 (Tenn. Ct.
App. 1991). The special verdict form reflects that the jury resolved both issues before it in favor of
the defendants. The judge agreed with the jury’s findings and approved the verdict. Having found
material evidence to support the jury’s allocation of fault and its determination that the plaintiff did
not suffer “serious impairment of bodily functions” as a result of the accident, we find that there is
material evidence to support the judgment in this case.

        The judgment of the trial court is in all respects affirmed. This case is remanded for
collection of costs assessed below, pursuant to applicable law. Costs on appeal are taxed to the
appellant, Stefan Olaru.




                                                                  ___________________________________
                                                                  CHARLES D. SUSANO, JR., JUDGE




        2
            Rule 10(b) of the R ules of the Court of Appe als provides:

                    The Court, with the concurrence of all judges participating in the case, may affirm,
                    reverse or modify the actions of the trial court by memorandum opinion when a
                    formal opinion would have no precedential value. When a case is decided by
                    memorandum opinion it shall be designated “MEMORAN DUM OPINION ” and
                    shall not be cited or relied on for any reason in a subsequent unrelated case.

                                                            -2-